DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (Fig. 1) in view of Ubbesen et al (Fig. 1).
Regarding claim 1, Davis (Fig. 1) discloses an amplifier circuit comprising a first inverting amplifier (110) and a second inverting amplifier (130) and a third inverting amplifier (120) and both (input terminal of 110 and input terminal of 130) an input end (input terminal of 110) of the first inverting amplifier (110) and an input end (input terminal of 130) of the second inverting amplifier (130) are coupled to an input end (In) of the single ended to differential amplifier (Fig. 1) and an output end (output terminal of 110) of the first inverting amplifier (110) is coupled to an input end (input terminal of 120) of the third inverting amplifier (120), an output end (output terminal of 130) of the second inverting amplifier (130) is coupled to a first output end (Qn) of the single ended to differential amplifier (Fig. 1), and an output end (output terminal of 120) of the third inverting amplifier (120) is coupled to a second output end (Q) of the single ended to differential amplifier (Fig. 1). As described above, Davis (Fig. 1) discloses all the limitations in claim 1 except for that impedance element which is coupled between the input end of the first inverting amplifier and the output end of the first inverting amplifier. Ubbesen et al (Fig. 1) discloses an amplifier circuit comprising an impedance element (16) which is coupled between the input end (IN) of the first inverting amplifier (14) and the output end (OUT) of the first inverting amplifier (14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the impedance element at between the input end and output end of the first inverting amplifier of Davis (Fig. 1), such as taught by Ubbesen et al (Fig. 1) in order to provide the advantageous benefit of stabilizing the variation of the gain of the amplifier. 
Regarding claims 2 and 15, wherein the first inverting amplifier (110) is a unity gain inverting amplifier.
Regarding claims 10 and 20, wherein the impedance element (16) comprises at least a first resistor.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (Fig. 1) in view of Ubbesen et al (Fig. 1) in further view of Khlat (Fig. 1).
Davis (Fig. 1) discloses an amplifier circuit comprising a first inverting amplifier (110) and a second inverting amplifier (130) and a third inverting amplifier (120) and both (input terminal of 110 and input terminal of 130) an input end (input terminal of 110) of the first inverting amplifier (110) and an input end (input terminal of 130) of the second inverting amplifier (130) are coupled to an input end (In) of the single ended to differential amplifier (Fig. 1) and an output end (output terminal of 110) of the first inverting amplifier (110) is coupled to an input end (input terminal of 120) of the third inverting amplifier (120), an output end (output terminal of 130) of the second inverting amplifier (130) is coupled to a first output end (Qn) of the single ended to differential amplifier (Fig. 1), and an output end (output terminal of 120) of the third inverting amplifier (120) is coupled to a second output end (Q) of the single ended to differential amplifier (Fig. 1). As described above, Davis (Fig. 1) discloses all the limitations in claim 1 except for that impedance element which is coupled between the input end of the first inverting amplifier and the output end of the first inverting amplifier. Ubbesen et al (Fig. 1) discloses an amplifier circuit comprising an impedance element (16) which is coupled between the input end (IN) of the first inverting amplifier (14) and the output end (OUT) of the first inverting amplifier (14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the impedance element at between the input end and output end of the first inverting amplifier of Davis (Fig. 1), such as taught by Ubbesen et al (Fig. 1) in order to provide the advantageous benefit of stabilizing the variation of the gain of the amplifier. As described above, Davis (Fig. 1) in view of Ubbesen et al (Fig. 1) discloses all the limitations in claim 14 except for that the mixer is coupled to the first output end and the second output end. Khlat (Fig. 1) discloses an amplifier circuit comprising a mixer (102) which is coupled to the first output end (upper output terminal of 201) and the second output end (lower output terminal of 201). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the mixer at the differential output terminals (Q and Qn in Fig. 1 of Davis) of Davis (Fig. 1), such as taught by Khlat (Fig. 1) in order to provide the advantageous benefit of improving the communication of the amplifier circuit. 
  
Allowable Subject Matter
Claims 3-9, 11-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 				Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843 
	#2688